Exhibit 10.1

FOURTH AMENDMENT

TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of March 12, 2012 (this
“Amendment”) to the Existing Credit Agreement (such capitalized term and other
capitalized terms used in this preamble and the recitals below to have the
meanings set forth in, or are defined by reference in, Article I below) is
entered into by and among AMERIGON INCORPORATED, a Michigan corporation (the
“Company”), AMERIGON EUROPE GMBH, a German limited liability company (“Amerigon
Germany” and, together with the Company, the “Borrowers” and each, a
“Borrower”), each lender party hereto (collectively, the “Lenders” and
individually, a “Lender”) and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer (in such capacity as administrative agent, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are all parties
to the Credit Agreement, dated as of March 30, 2011 (as amended or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”, and as
amended by this Amendment and as the same may be further amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”); and

WHEREAS, the Borrowers have requested that the Lenders amend certain provisions
of the Existing Credit Agreement and the Lenders are willing to effect such
amendments, on the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Amendment” is defined in the preamble.

“Amendment Effective Date” is defined in Article III.

“Amerigon Germany” is defined in the preamble.



--------------------------------------------------------------------------------

“Borrower” is defined in the preamble.

“Company” is defined in the preamble.

“Credit Agreement” is defined in the first recital.

“Existing Credit Agreement” is defined in the first recital.

“Lender” is defined in the preamble.

SECTION 1.1. Other Definitions. Terms for which meanings are provided in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used in this Amendment with such meanings.

ARTICLE II

AMENDMENT TO CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Amendment Effective Date,
the provisions of the Existing Credit Agreement referred to below are hereby
amended in accordance with this Article II. Except as expressly so amended, the
Existing Credit Agreement shall continue in full force and effect in accordance
with its terms.

SECTION 2.1. Amendment to Article VII. Section 7.06(e) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“(e) the Company may issue and sell its common Equity Interests, and, so long as
both immediately prior to and immediately after giving effect to any such
issuance or sale no Default exists or would occur as a result thereof, the
Company may use the Net Cash Proceeds thereof to satisfy its obligations under
the Preferred Equity Documents as permitted under clause (c) above; provided
that if no such payments are then due and payable under the Preferred Equity
Documents, the Company may retain such Net Cash Proceeds either (x) to make such
payments at such future time as such payments may be due and owing under the
Preferred Equity Documents, so long as on any such due date, the Company is
permitted to make such payment in accordance with the Preferred Equity
Subordination Agreement or (y) to use such Net Cash Proceeds for general
corporate purposes.”

ARTICLE III

CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective on and as of the date first written above
(the “Amendment Effective Date”) when the following conditions have been met:

SECTION 3.1. Counterparts. The Administrative Agent shall have received
counterparts hereof executed on behalf of the Borrowers and each of the Lenders.

 

2



--------------------------------------------------------------------------------

SECTION 3.2. Costs and Expenses, etc. The Administrative Agent shall have
received for the account of each Lender, all fees, costs and expenses due and
payable pursuant to Section 10.04 of the Credit Agreement, if then invoiced,
including fees and expenses of counsel to the Administrative Agent.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1. Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.

SECTION 4.2. Loan Document Pursuant to Existing Credit Agreement. This Amendment
is a Loan Document executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with all of the terms and provisions of the Existing
Credit Agreement, as amended hereby, including Article X thereof.

SECTION 4.3. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 4.4. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract among the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 4.5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING FOR SUCH
PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK.

SECTION 4.6. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the other
Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendment set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to or modification of any other term or provision of the Existing
Credit Agreement or any other Loan Document or of any transaction or further or
future action on the part of any Loan Party which would require the consent of
the Lenders under the Existing Credit Agreement or any of the Loan Documents.

 

3



--------------------------------------------------------------------------------

SECTION 4.7. Representations and Warranties. In order to induce the Lenders to
execute and deliver this Amendment, the Borrower hereby represents and warrants
to the Lenders that, both before and after giving effect to this Amendment, all
statements set forth in clauses (a) and (b) of Section 4.04 of the Credit
Agreement are true and correct.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

AMERIGON INCORPORATED

By:  

    /s/ Daniel R. Coker

  Name: Daniel R. Coker   Title: President and Chief Executive Officer AMERIGON
EUROPE GMBH By:  

    /s/ Daniel R. Coker

  Name: Daniel R. Coker   Title: Managing Director

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

    /s/ Charlene Wright-Jones

  Name: Charlene Wright-Jones   Title: Vice President

BANK OF AMERICA, N.A., as a Lender, L/C

Issuer and Swing Line Lender

By:  

    /s/ David K. Komrska

  Name: David K. Komrska   Title: Senior Vice President JPMORGAN CHASE BANK,
N.A. By:  

    /s/ Thomas A. Lakocy

  Name: Thomas A. Lakocy   Title: Senior Banker

 

 

4



--------------------------------------------------------------------------------

COMERICA BANK

By:  

    /s/ Dan M. Roman

  Name: Dan M. Roman   Title:   Senior Vice President THE HUNTINGTON NATIONAL
BANK By:  

    /s/ Steven J. McCormack

  Name: Steven J. McCormack   Title:   Vice President KEYBANK NATIONAL
ASSOCIATION By:  

    /s/ Erik Siersma

  Name: Erik Siersma   Title:   Vice President


 

5